Citation Nr: 1605409	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to October 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in April 2013 before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a November 2015 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider his case on the evidence of record.

In August 2013, the Board remanded this case for further development.  At that time, the issues on appeal were service connection for a right shoulder disability and service connection for a left arm and hand disability.  Subsequent to this remand, the Veteran was granted service connection for left ulnar neuropathy (claimed as left arm and hand disorder) in a February 2014 rating decision.  This was a grant of the benefits sought with regard to this issue; thus, they it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's right shoulder disability is related to his military service or to a service connected disability.

CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's August 2013 remand, VA obtained additional VA treatment records and associated them with the claims file.  VA also sent the Veteran's an October 2013 letter asking him to identify any additional treatment records and, if necessary, to provide his authorization and consent for VA to obtain those records.  Thus VA has complied with the August 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the VLJ identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  Ultimately the claim was remanded for additional records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309, 3.307.  A 10 percent evaluation for arthritis of the shoulder would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence of from the relevant time period. Moreover, the first record of right shoulder complaints is in the VA treatment records several decades after his separation from service.  Thus, the evidence does not show that the Veteran's arthritis of either shoulder manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the recent VA treatment records show diagnoses of right shoulder arthritis.  See VBMS VA Examination 9/13/11.  There is no evidence, however, of an in-service right shoulder injury or an in-service onset of right shoulder symptoms.  The Veteran's service treatment records show no complaints of or treatment for a right shoulder condition.  See VBMS STR 6/9/66.  Moreover, the Veteran has not alleged any such in-service onset or injury.  The June 2013 private rheumatologist's opinion suggests an in-service injury to the bilateral shoulders and neck, but that is not shown elsewhere in the record.  See VBMS 
Medical Treatment Record - Government Facility 6/24/13.  While there are records related to a broken left clavicle in January 1965, no associated right shoulder injury is mentioned.  See VBMS STR 6/9/66, pg. 9.  Indeed, the Veteran did not previously report any such his right shoulder injury in service.  Finally, the medical evidence shows that the Veteran has reported an initial onset of shoulder symptoms several decades after his separation from service.  See VBMA VA Examination 9/13/11, pg. 2; see also VBMS Medical Treatment Records 2/17/09, pg. 29.  As such, continuous symptoms dating back to his military service are not shown.  Thus, direct service connection is not warranted.

The Veteran has claimed that his current right shoulder condition was caused by his service-connected left shoulder disability.  Specifically, he has argued that his arthritis began in his left shoulder and has spread throughout his body, including his right shoulder.  See VBMS Hearing Testimony 4/16/13, pg. 7.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of right shoulder arthritis.  Additionally, he is currently service connected for a left shoulder disability.  See VBMS Rating Decision 10/10/66 (fractured left clavicle); see also VBMS Rating Decision - Narrative 12/14/07 (recharacterizing fractured left clavicle as left shoulder arthritis).  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left shoulder disability and the current right shoulder disability.  To this end, the Veteran has undergone several VA examinations.  The September 2011 examiner found that the Veteran's right shoulder condition was less likely as not due to his SC left shoulder disability, noting that his right shoulder disability was most likely due to expected age related process.  See VBMS VA Examination 9/13/11, pg. 32.  The July 2012 examiner also provided a negative opinion on the issue of causation and aggravation, finding that degeneration of the joints was normal at the Veteran's advanced age, factors that caused arthritis could either be damage to normal articular cartilage by physical forces which can be either single events of macrotrauma or repeated microtrauma, and there was no medical evidence showing a correlation between arthritis of one joint being a contributing factor for developing or aggravating arthritis in the other joint.  See VBMS VA Examination 7/14/12, pg. 28.  The October 2013 examiner again found that the Veteran's current right shoulder condition was less likely as not proximately due to or the result of his service connected left shoulder condition, noting that radiographic imaging of the Veteran's right shoulder was remarkable for osteoarthritis of the right shoulder without evidence of traumatic injury or worsening beyond its natural progression and a review of current medical literature, revealed that the most common risk factor for osteoarthritis is age and the Veteran was 73 at that time.  See VBMS C&P Exam 10/31/13.  A June 2013 private rheumatologist's opinion attributes the Veteran's arthritis of the shoulders and neck to his in-service fall on his left shoulder.  See VBMS Medical Treatment Records - Non-Government Facility 6/24/13.  Although the listed current disability for this opinion is "advanced degenerative arthritis of shoulders and neck," the rationale speaks only to the left shoulder arthritis, for which the Veteran is already service connected.  Specifically, she states "arthritis in his left shoulder is worse than on right, corresponding to his description of fall and injury.  Patient is right handed so again, advanced arthritis in left shoulder is unusual and only explanation is his injury."  In noting that the Veteran's right-handedness leaves only this injury to explain his left shoulder arthritis, she implies that arthritis of the dominant side, which is the condition at issue here, is more usual.  Based on the above, the Board finds the weight of the medical evidence to be against a finding of a medical nexus.

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a right shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


